DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/20 was considered by the examiner.
Drawings
The drawings were received on 06/05/20.

Claim Objections
Claims 9, 13 and 15 are objected to because of the following informalities: all parenthetical characters related to the platinum group elements [i.e., “(Ru, Rh, Pd, Os, Ir, or Pt)”] should be deleted or removed so as to have a positive recitation of the claimed elements, and thus, clear understanding of the claimed subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-16 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication JP 2018-129159 (hereinafter referred to as JP’159).
As to claims 9, 13 and 15:
	JP’159 discloses a method of manufacturing/producing a lithium-ion secondary battery comprising the steps of: (see Abstract; 0023-0025; 0034-0040; 0043-0045; 0053; 0056-0060; 0063-0065; CLAIMS 1-3) forming an electrode laminate/assembly including a positive electrode layer, an inorganic solid electrolyte layer and a layer containing platinum and/or gold or alloys thereof (CLAIMS 1-3); charging the electrode laminate/assembly allowing lithium ions to flow from the positive electrode layer through the solid electrolyte layer to the Pt/gold-based layer; and discharging the charged electrode laminate/assembly by allowing lithium ions to flow from the Pt/gold-based layer through the solid electrolyte layer to the positive electrode layer (Abstract; 0023-0025; 0034-0040;0043-0045;0053;0056-0060;0063-0065; claims 1-3; FIG. 1-5). 

    PNG
    media_image1.png
    673
    606
    media_image1.png
    Greyscale

As to claims 10-12, 14 and 16:
JP’159 discloses the porous Pt/gold-based layer alloying/dealloying with lithium during charging/discharging (0023-0025; 0034-0040; 0043-0045; 0053; 0056-0060). 
	Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over the publication JP 2018-129159 (hereinafter referred to as JP’159) as applied to claims 9-16 above, and further in view of the publication CN  106946929 (herein called CN’929).
JP’159 is applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific solid electrolyte layer containing phosphate (PO43-).
As to claims 17-24:
CN’929 discloses that it is known in the art to make a lithium-ion secondary battery comprising a solid electrolyte layer containing a phosphate-based material (PO43-) which can be as to improve the performance of the secondary battery and inhibiting capacity decrease thereof (0002-0004). 
	By compounding the above teachings, it would have been within the purview of a skilled artisan before the effective filing date of the claimed invention to use the phosphate-based solid electrolyte material as the solid electrolyte layer/material in the secondary battery of JP’159 as CN’929 teaches that solid electrolyte layers containing a phosphate-based material (PO43-) which can be as to improve the performance of the secondary battery and inhibiting capacity decrease thereof. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727